104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Traci KURILLA;  Steven Bame;  Ann Berkes;  Dennis Hogate;Gladys Burgos;  Barb Mertz;  Kathryn Carter;  Paul Motzko;Carl Cavallin;  Vanessa Mueller;  Corrine Crider;  EricOsterberg;  Lynda Marie Gates;  Starr Paz;  Julie LouiseRetzer;  Charles Swanson;  Patrick J. Tinjum;  RussellSobieck;  Michelle M. Steady;  Nancy Perchel;  Gary Jenson;Jeff Ohm;  Leah Schwenke;  Robert Brown, Jr.;  Mike Shablo;Brian Swing, Appellants,v.FRED G. ANDERSON, INC.;  Defendant.DIVERSIFIED BUSINESS CREDIT, INC., Appellee.
No. 95-4258.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 25, 1996Filed:  November 29, 1996

Before BOWMAN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Traci Kurilla and the other appellants are former employees of Fred G. Anderson, Inc., which ceased operations in February 1995.  Appellants sued Anderson for their unpaid wages and obtained a default judgment.  Anderson has not appealed.


2
In their lawsuit, appellants also sought to recover their unpaid wages from Diversified Business Credit, Inc., Anderson's former lender.  Appellants alleged (1) conversion, (2) violation of Minnesota's wage lien statute, and (3) excessive control and equitable subordination.  The District Court1 granted Diversified's motion to dismiss all of appellants' claims.  Appellants appeal only the dismissal of their claim for excessive control and equitable subordination or equitable estoppel.


3
Having reviewed the case, we conclude that the District Court's decision is correct.  No error of law appears, and an opinion by this Court on the questions of state law that the case presents would lack precedential value.  We therefore affirm the decision of District Court on the basis of that court's well-reasoned opinion.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota